Case 21-53037-jwc   Doc 7   Filed 04/16/21 Entered 04/16/21 12:18:10   Desc Main
                            Document      Page 1 of 5
Case 21-53037-jwc   Doc 7   Filed 04/16/21 Entered 04/16/21 12:18:10   Desc Main
                            Document      Page 2 of 5
Case 21-53037-jwc   Doc 7   Filed 04/16/21 Entered 04/16/21 12:18:10   Desc Main
                            Document      Page 3 of 5
Case 21-53037-jwc   Doc 7   Filed 04/16/21 Entered 04/16/21 12:18:10   Desc Main
                            Document      Page 4 of 5
Case 21-53037-jwc   Doc 7   Filed 04/16/21 Entered 04/16/21 12:18:10   Desc Main
                            Document      Page 5 of 5
